659 S.E.2d 739 (2008)
Rita RAKESTRAW, Erich Rakestraw, Kenneth McKoy, Angela Terrero, Genaro Terrero, Jimmy Kimball, Claude Harris, Jackie Harris, Michelle Dean, John Dean, Patrice Pipkin, Sherri Schultheiss, Janet Doll, Lauren Yves Doll, Max Silver, Arlene McCuller, and Paul Turner
v.
TOWN OF KNIGHTDALE.
No. 70P08.
Supreme Court of North Carolina.
March 6, 2008.
Michael B. Brough, T.C. Morphis, Jr., Hickory, for Rakestraw, et al.
James R. Holland, James L. Gale, Bradley M. Risinger, Raleigh, for Town of Knightdale.
Prior report: ___ N.C.App. ___, 654 S.E.2d 825.

ORDER
Upon consideration of the petition filed on the 18th day of February 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."